17-13518-cgm        Doc 115   Filed 12/19/18 Entered 12/19/18 19:02:20         Main Document
                                            Pg 1 of 2
                                          HEARING DATE AND TIME: January 10, 2019 at 9:30 AM
                                              OBJECTION DEADLINE: January 3, 2019 at 4:00 PM

 Deborah B. Koplovitz, Esq.
 ANDERSON KILL P.C.
 1251 Avenue Of The Americas, 42nd Floor
 New York, New York 10020
 (212) 278-1000
 Attorneys for Ninel Baker

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                )
                                                )
  In re:                                        )   Chapter 7
                                                )
                                                )   Case No. 17-13518 (CGM)
  MARCIA CAMPBELL,                              )
                                                )
                       Debtor.
                                                )
                                                )
                                                )

             NOTICE OF MOTION OF NINEL BAKER PURSUANT
         TO SECTIONS 11 U.S.C.§§ 724-725 THE BANKRUPTCY CODE
 ESTABLISHING THE AMOUNT OF NINEL BAKER’S CLAIM AND DIRECTING THE
  TRUSTEE TO PAY NINEL BAKER ON HER CLAIM NUMBER 2 AND JOINDER TO
         THE APPLICATION OF 3939 WHITE PLAINS ROAD FUNDING

 PLEASE TAKE NOTICE that annexed hereto is a true copy of a motion entitled

 “APPLICATION OF NINEL BAKER PURSUANT TO SECTIONS 11 U.S.C.§§ 724-725

 THE BANKRUPTCY CODE ESTABLISHING THE AMOUNT OF NINEL BAKER’S CLAIM

 AND DIRECTING THE TRUSTEE TO PAY NINEL BAKER ON HER CLAIM NUMBER 2

 AND JOINDER TO THE APPLICATION OF 3939 WHITE PLAINS ROAD FUNDING” (the

 “Motion”), which will be heard before the Honorable Cecilia G. Morris, Chief United States

 Bankruptcy Judge, at the United States Bankruptcy Court for the Southern District of New York,

 Alexander Hamilton Custom House, One Bowling Green, New York, New York, 10004 on

 January 10, 2019 at 9:30 AM.




 docs-100079665.1
17-13518-cgm         Doc 115   Filed 12/19/18 Entered 12/19/18 19:02:20         Main Document
                                             Pg 2 of 2

                    PLEASE TAKE FURTHER NOTICE that objections, if any, to the Motion

 must be filed with the Court and served on the undersigned counsel so as to be received no later

 than January 3, 2019 at 4:00 PM (New York).

 Dated: December 19, 2018
        New York, New York



                                             Yours, etc.,

                                             ANDERSON KILL P.C.


                                             By: /s/ Deborah B. Koplovitz
                                                     Deborah B. Koplovitz
                                             Attorneys for Ninel Baker
                                             1251 Avenue of the Americas, 42nd Floor
                                             New York, New York 10020
                                             Tel: (212) 278-1000




 docs-100079665.1
